973 So.2d 1252 (2008)
Carl ROMAIN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2792.
District Court of Appeal of Florida, Fifth District.
February 8, 2008.
Bart Schneider of Bart Schneider, P.A., Orlando, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
On double jeopardy grounds, Appellant challenges his convictions for both cocaine possession and trafficking in cocaine based on cocaine found in his automobile. The cocaine was in different forms (crack and powder) and was separately packaged. We agree with. Appellant that his conviction for both crimes constitutes a double jeopardy violation. Godfrey v. State, 947 So.2d 565 (Fla. 1st DCA 2006). Accordingly, we reverse the conviction and sentence on Count II (Possession of a Controlled *1253 Substance) and remand this cause with instruction that Appellant's conviction on Count II be vacated. The lower court need not re-sentence Appellant on Count I. Jones v. State, 711 So.2d 633 (Fla. 1st DCA 1998).
Appellant's other point on appeal, as it relates to Count I is affirmed without discussion.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED
PALMER, C.J., PLEUS and TORPY, JJ., concur.